Order entered February 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01387-CV

    VERITEX COMMUNITY BANK, F/K/A VERITEX COMMUNITY BANK. N.A.,
                             Appellant

                                                V.

 JOHNSON KIDZ, INC., D/B/A KIDDIE ACADEMY CHILD CARE CENTER, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06164

                                            ORDER
       By postcard dated December 19, 2018, we directed court reporter Vielica Dobbins to file,

within thirty days, either the reporter’s record or written verification no hearings were recorded

or appellant had not requested the record. To date, Ms. Dobbins has not complied.

       Because the appeal cannot proceed without the issue of the reporter’s record being

resolved, we ORDER Ms. Dobbins to file the record or the requested verification no later than

March 1, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE